                    UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF NORTH CAROLINA

ROGER EARL COLEY,                   )
                                    )
           Plaintiff,               )
                                    )
     v.                             )              1:20CV506
                                    )
FRANK L. PERRY, et al.,             )
                                    )
           Defendants.              )
                                    )
                                    )

                                  ORDER

     On November 18, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636.      Plaintiff filed objections (Doc. 5)

within the time limit prescribed by Section 636 and claims he does

not have the proper forms for filing his action.

     The court has reviewed Plaintiff’s objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 3), which is affirmed and

adopted.

     IT IS THEREFORE ORDERED that that this action is dismissed

sua sponte without prejudice to Plaintiff filing a new complaint,

on the proper § 1983 forms, which corrects the defects set out in

the Recommendation.     The Clerk of Court is directed to send the

proper forms to Plaintiff.

                                     /s/   Thomas D. Schroeder
December 11, 2020                 United States District Judge




     Case 1:20-cv-00506-TDS-JEP Document 6 Filed 12/11/20 Page 1 of 1
